2012Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently Claims 1-26 are pending, claims 4-5 and 18-26 are withdrawn.
Election/Restrictions
Claims 4-5 and 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li (U.S. 2005/0092855).
With respect to claim 1, Li discloses a coaxial electrospray device comprising (figure 1a): a substrate (figure 1a, the base of #108 and cylindrical element);
an emitter (figure 1a, the conical portion of #108, noted prior 20 #112) having a proximal (at #112) end and a distal end (adjacent the cylindrical portion), the proximal end being connected to a surface of the substrate (being integral with the surface of the substrate), wherein the emitter comprises therein a first channel and a second channel (figure 1a, the channels of #110 and #118 within 
first and second reservoirs formed in the substrate (the fluid space at the base of #106, where the flow channels are within the cylindrical section, the base of #106 is then considered the reservoir (reservoir being understood as a part of an apparatus in which liquid is held, and in the base prior to the cylindrical channel fluid is held there as it moves into/out of the cylindrical portion), the first reservoir being coupled to the first channel and the second reservoir being coupled to the second channel (as there are noted two spaces of the reservoir connected to the two noted channels).

Claim(s) 1 and 12-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stevens (U.S. 2012/0034461).
With respect to claim 1, Stevens discloses a coaxial electrospray device (title and abstract) comprising: a substrate (figure 3a, #200 and 150);
an emitter (figure 3a, #140/130) having a proximal end (figure 3, adjacent #150) and a distal end (distal #150, being beneath the device where the spray is occurring), the proximal end being connected to a surface of the substrate (figure 3a, #140/130 connected to #150), wherein the emitter comprises therein a first channel (figure 3a, #110) and a second channel (figure 3a, #120), and wherein the first and second channels extend to the distal end of the emitter (figure 3a); and
first and second reservoirs formed in the substrate (figure 3a, the reservoirs of #160 and #210), the first reservoir being coupled to the first channel and the second reservoir being coupled to the second channel (figure 3a).

With respect to claim 12, Stevens discloses the substrate is made of a material (paragraph 0054, silicon) having a relative dielectric constant that is between 1.0 and 15 (silicon having a dielectric constant of 11.68).
With respect to claim 13, Stevens discloses the substrate is made of a material selected from a group consisting of a polymer and a ceramic (Silicon being a ceramic).
With respect to claim 14, Stevens discloses a plurality of emitters (figures 9 and 12 disclose arrays of the nozzle, paragraph 0063 specifically discloses the nozzle being one of an array), one of the plurality of emitters being the emitter (figure 3a), each of the plurality of emitters having a proximal end and a distal end (figure 3a, showing a single emitter of the array), the proximal end being connected to the surface of the substrate (figures 9a and 12, the individual emitter shown in figure 3a), wherein each of the plurality of emitters comprises therein a first channel and a second channel extending to a respective distal end of the emitter (figure 3a), and wherein each of the first channels is coupled to the first reservoir and each of the second channels is coupled to the second reservoir (figure 3a).
With respect to claim 15, Stevens discloses the plurality of emitters are arranged with a surface density that is between 1 emitter/cm2 and 1000 emitters/cm2 (figures 9a and 12 disclose the emitters such that within cm^2 thee is at least 1 emitter).
With respect to claim 16, Stevens discloses wherein the plurality of emitters are arranged in a honeycomb configuration (figure 12).

Claim(s) 1-3, 7-9, and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sharman (U.S. 2013/0241115).

With respect to claim 1, Sharman discloses a coaxial electrospray device comprising: a substrate (figure 6/8e, the noted body where #260 extends therefrom);
an emitter (figure 6, #210/270) having a proximal end (figure 6, #270 adjacent the noted substrate) and a distal end (figure 6, at #220), the proximal end being connected to a surface of the substrate (figure 6), wherein the emitter comprises therein a first channel (figure 6 and 8e, the noted channel #260) and a second channel (figure 8e, #230), and wherein the first and second channels extend to the distal end of the emitter (figures 6 and 8e); and
first and second reservoirs formed in the substrate (the channels from 231/261, leading to the noted 230/260 within #270), the first reservoir being coupled to the first channel and the second reservoir being coupled to the second channel (figure 6).
With respect to claim 2, Sharman discloses the first channel encloses the second channel within at least a portion of the emitter (figure 6).
With respect to claim 3, Sharman discloses the emitter has a first width at the distal end of the emitter and a second width at the proximal end of the emitter (figure 6 and 8e), the second width being larger than the first width (figure 6 and 8e).
With respect to claim 7, Sharman discloses the first and second channels have tapered shapes (figure 6 and 8a).
With respect to claim 8, Sharman discloses each of the first and second channels has a first width at the distal end of the emitter and a second width at the proximal end of the emitter (figures 6 and 8a), the second width being larger than the first width (figures 6 and 8a, where the two noted channels is wider at the bottom adjacent the noted “substrate” then to the outlet slit).
With respect to claim 9, Sharman discloses the first channel has a width that varies continuously between the first width and the second width (figure 6 and 8a).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Nissila (U.S. 2009/0114814).

With respect to claim 6, Stevens discloses the first and second reservoirs, but fails to disclose them comprising columns.
Nissila, figures 2a-3f discloses the use of microstructures (columns) used to move a fluid in an electrospray ionization device by means of capillary forces (abstract) allowing for faster, more sensitive, and reliable device for mirco-spraying (paragraph 0013) while not requiring a pump or other high voltage supple (0012), preventing clogging (paragraph 0015), and allowing for spontaneous transportation of the fluid to the spraying tip of the device (paragraph 0018). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the columns of Nissila into the flow path (reservoirs) of Stevens, allowing for faster fluid movement, improved mirco-spraying, not requiring a pump or other high 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752